DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered. 
Response to Amendment
Applicants’ amendment, filed on 02/12/2021, in response to claims 1-2 and 3-10 rejection from the final office action (11/13/2020), by amending claims 1, 4, and 7 and adding new claim 11 is entered and will be addressed below.

Claim Interpretations
The following claim limitations are considered intended use:
The “graphene synthesis chamber" and “supplies a gas comprising a carbon gas" of claim 1,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Holmes (US 20110280794, hereafter ‘794).
‘794 teaches all limitations of:
Claim 1: In Embodiment 23 carbon materials other than nanotubes (including but not limited to graphene) are grown using the various embodiments of the methods and apparatus described herein. Graphene can be grown on nickel or copper substrates for various applications ([0114], the claimed “A graphene synthesis chamber comprising”, note growing graphene is an intended use of the apparatus):
chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097]), an array of oriented carbon nanotubes may be disposed on a metallic substrate having a relatively low melting point or that is relatively reactive with acetylene ([0069], 2nd sentence, tube 230 is the claimed “a chamber case in which a substrate comprising a metal film is placed”); 
A hydrocarbon is then flowed over the substrates providing the carbon feedstock to grow nanotubes ([0003], 4th sentence, Fig. 2 shows cold gas supply label as 210, the claimed “a gas supply which is arranged to supply a gas comprising a carbon gas into an inner space of the chamber case”, note the gas identity is an intended use of the apparatus, the gas supply is “arranged”);
a dark coating 220 attenuates the incoming IR radiation from the coils ([0084], Fig. 2 shows the locations of the coil are outside the tube 230, see also Figs. 11-12 for is arranged to emit a light to the inner space to heat the substrate, the main heater comprising a first main heater and a second main heater”);
FIG. 2 shows the use of an IR attenuator 220 that is inserted into the growth chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097], 2nd sentence, the dark carbon coatings/attenuators 220 is the claimed “and an auxiliary heater which is arranged to absorb the light emitted by the main heater and emit a radiant heat toward the substrate, the auxiliary heater comprising a first auxiliary heater and a second auxiliary heater, wherein the first auxiliary heater and the second auxiliary heater are spaced apart from each other and define an auxiliary space therebetween for synthesizing graphene on the substrate, wherein the substrate is placed in the auxiliary space, wherein the first auxiliary heater is disposed between the first main heater and the substrate, and the second auxiliary heater is disposed between the second main heater and the substrate, and wherein the first main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space”, as the IR coils are outside the tube 230 and dark carbon coatings/attenuators 220 are inserted inside the tube 230, there is a space between the carbon attenuators and the quartz tube 230, therefore, they are spaced apart “by a first region of the inner space”, in case Applicants argue that the insertion can be very tight without space, it would have been obvious to add space for easy insertion/removal).
nd sentence, the claimed “wherein the graphene synthesis chamber is configured to provide that a temperature of the auxiliary space is about 1000 °C or higher during graphene synthesis”).
Claims 4 and 7: Fig. 2 shows the claimed “wherein the gas supply supplies the gas into the auxiliary space during use” of claim 4 and “further comprising: a gas discharger which during use discharges the gas flowing through the auxiliary space to an outside” of claim 7 (note “during use” is an intended use).
Claim 9: Fig. 2 also shows the sample/substrate spaced apart from the dark carbon coatings/attenuators 220 (the claimed “wherein the substrate is spaced apart from the first auxiliary heater and the second auxiliary heater”).
Claim 11: Figs. 11-12 shows the quartz 230 is rectangular, therefore, there are four attenuators 220 and four IR sources at each side (the claimed “wherein the second main heater and the second auxiliary heater are separately provided and spaced apart from each other by a second region of the inner space”, or obvious to separate to four attenuators).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10, and alternatively claims 1-2, 4, 7, 9, and 11 are 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘794, in view of Ratliff et al. (US 6300600, from IDS, hereafter ‘600).

‘794 teaches a dark coating 220 ([0084]) but does not explicitly teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘600 is an analogous art in the field of Hot Wall Rapid Thermal Processor (title) manufacture of semiconductor devices (col. 1, line 19). ‘600 teaches that The heating plate 26 receives heat rays radiated from the heating elements 20 and radiates secondary heat rays into the heating chamber 18 (col. 6, lines 48-51, Fig. 5A shows a space between the main heater 20 and the auxiliary heater 26), the heating plate 26 is preferably constructed from materials with a high thermal conductivity such as silicon carbide and graphite covered with silicon carbide (col. 6, lines 43-46). Note also heating elements 20 are inside the chamber/casing 12. Note heat rays includes IR rays.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have inserted the attenuator 220 with space to the quartz tube 230 in ‘794 (optionally moves IR source within the chamber) and to have adopted graphite covered silicon carbide as the attenuator 220, as taught by ‘600, for its suitability as indirect heater with predictable results. The selection of something based prima facie case of obviousness. MPEP 2144.07. 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘794 (optionally with ‘600), as being applied to claim 1 rejection above, further in view of Shin et al. (US 20110123776, from IDS, hereafter ‘776).
‘794 is silent on the IR radiation source type. ‘794 (optionally with ‘600) does not teach the limitations of:
Claim 5: wherein at least one of the first main heater and the second main heater comprises: a halogen lamp; and a window surrounding an outer circumference of the halogen lamp.

‘776 is an analogous art in the field of graphene (title) including growing graphene on the copper surface of the copper foil ([0114]). ‘776 teaches a graphitization catalyst film 41 comprising a copper foil (having the dimensions 50 centimeters (cm) by 70 cm) with a first surface coated with pure copper and an opposite second surface having a copper oxide film, was put into a chamber, and was then thermally treated with a halogen lamp heater 50 at about 400o C. for 20 minutes while acetylene gas (i.e., carbon source 51) was supplied into the chamber (Fig. 3A, [0114]), a heat source for the thermal treatment is not limited, and may be an induction heater, a radiant heater, a laser, an infrared ("IR") heater ([0069]). Note it is well-known that lamp is enclosed in glass window.

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have adopted halogen lamp, as taught by ‘776, as the IR radiation source of ‘794, for its suitability as laser source for growing graphene on metal substrate with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘794 (optionally with ‘600), as being applied to claims 1 and 7 rejection above, in view of Cook et al. (US 20030049372, hereafter ‘372).
‘794 (optionally with ‘600) does not teach the limitations of:
Claim 6: wherein the gas supplier comprises an extension portion extending toward the auxiliary space.
Claim 8: wherein the gas discharger comprises an extension portion extending toward the auxiliary space.

Various figures of ‘794 shows the CVD chamber has horizontal flow.

‘372 is an analogous art in the field of High rate deposition at low pressures in a small batch reactor (title) a wafer boat with a vertical stack of horizontally oriented susceptors (abstract, i.e. horizontal flow, and as shown in various figures). ‘372 teaches nd sentence, Fig. 10 shows the input 170 and exhaust 172 each has an extension portion, see also other figures), for improving substrate temperature uniformity in a small batch reactor ([0003]) and laminar flow ([0075], 2nd last sentence). 

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have added input 170 and exhaust 172 each with extension into the reaction chamber, as taught by ‘372, to the tube 230 of ‘794, for the purpose of improving substrate temperature uniformity in a small batch reactor, as taught by ‘372 ([0003]) and laminar flow ([0075], 2nd last sentence).
Alternatively, claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘794 (optionally with ‘600), as being applied to claim 1 rejection above, in view of Niori (US 5280156, hereafter ‘156).
‘794 teaches a dark coating 220 ([0084]) but does not explicitly teach the limitations of:
Claim 10: wherein the first auxiliary heater and the second auxiliary heater comprise graphite.

‘156 is an analogous art in the field of wafer heating apparatus and with ceramic substrate and dielectric layer having electrostatic chucking means (title, similar to the heat treatment of ‘207, [0079]), in deposition of semiconductor (col. 1, lines 14-15). ‘156 indirect heating system has been developed which provides an infrared radiation arranged outside of a container wherein a wafer is exposed to the deposition gas, etc., a window on an outside wall of the container for permeating an infrared radiation emitted from the lamp therethrough into the container, and a heating body made of a highly corrosion resistant material, such as graphite, for irradiating a wafer mounted on the upper surface of the heating body by the infrared radiation to heat the wafer (col. 1, lines 24-34).

At the time the invention was made, it would have been obvious to a person with ordinary level of skill in the art to have adopted graphite, as taught by ‘156, as the dark coating 220 of ‘794, for the purpose of highly corrosion resistant, as taught by ‘156 (col. 1, line 31).
Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive nor convincing in light of the new ground of rejection above. 
In regarding to 35 USC 112 rejection, see the bottom of page 5, Applicants’ amendment overcomes the rejection.
In regarding to 35 USC 102(a)(1) rejection of claims 1-2, 4, 7, and 9 over Holmes ‘794, Applicants summarily conclude that ‘794 does not teaches “the first main heater and the first auxiliary heater are separately provided and spaced apart from each other by a first region of the inner space”, see the 2nd paragraph of page 7.
This argument is found not persuasive.
chamber surrounding the substrates. This mimics the carbon coating 220 mentioned in Embodiment 5 without the need to coat the entire tube surface ([0097]). 
The insertion is required, or obvious, to leave space for easy insertion. 
The examiner also include ‘600 that clearly teach a space between main heater 20 and auxiliary heater 26 for indirect heating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants’ submitted IDS, KR 20110020444 teaches stationary substrate for graphene film which can also be used as the primary reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716